On Behearing — Statement of the Case.
MONROE, C. J.
Plaintiff alleges that he is the owner of a—
“tract of land situated about two miles from the Mississippi river, having one arpent and twenty feet front on the left, or north, bank of Bayou Terre aux Boeufs, by forty arpents in depth, bounded above by the property formerly belonging to Mrs. B. V. Ducros, and below by the property formerly belonging to William Bassett et ais.; that on the rear portion of said tract of land there was valuable cypress timber standing, besides other timber; that said defendant having purchased the cypress timber belonging to his neighbors standing on the adjoining properties, located above and below his said property, made several attempts to purchase your petitioner’s timber, standing on the property above described; that your petitioner did not care to sell this timber, as he required it for his own use and purposes; that said defendant well knew that said timber belonged to your petitioner, and that your petitioner had a perfect title to the land on which said timber was standing, * * * and, notwithstanding that fact, in order to be justified in taking your petitioner’s timber, it entered into a contract with” certain parties (who are named), “wherein it appears that those parties sell to said defendant all the timber * * * on a larger tract of land, including your petitioner’s property ; ? * * that said defendant has, notwithstanding your petitioner’s remonstrances, cut all the cypress timber located on the rear of the said property [and other timber], consisting of ash, gum, .maple, etc., and has removed all of said cypress timber to its mill, located in the upper ward of this parish, and has manufactured same into lumber.”
That the estimated’ amount of the cypress timber so cut and taken is 375,071 feet, and the value of the product, less the cost of manufacture, $5,281.25, and—
“that said defendant, being a possessor in bad faith, is liable to your petitioner for the value of the manufactured product of said timber removed from his property, less the cost of logging and manufacture.”
He alleges a further indebtedness of $1,000, as damages to other timber, and $155.50 for expense incurred in having the land surveyed and the cypress timber estimated, but he prays that judgment be rendered for only $5,281.25, with interest.
Defendant excepted, as follows:
“1. That the demand of the plaintiff is very vague and indefinite, and that your petitioner cannot safely answer same; that said petition is vague and indefinite, generally and specially, as follows: (a) That in paragraph 2 of said petition the description of the property claimed is so vague and indefinite as not to convey to your defendant the location of the property, and therefore it is unable to state whether it has or has not cut timber therefrom, and it is not in a position to answer the other averments with reference to said lands and timber.”
Beserving the benefit of the foregoing exception, it pleaded the exception of no cause of action, and, both exceptions having been overruled, it answered, denying plaintiff’s ownership of the land and timber “attempted to be described” by him, and its alleged offer to buy the same; and averring—
“that it was the true and lawful owner of all the timber lying and being situated upon the land' which plaintiff attempts to describe, in his said petition, it having acquired same from Mrs. Marie Lucie Ducros, widow * * * of Benjamin Laurent Millawdon, by act passed before Alexis Brian, notary public of the parish of Orleans, on February 21, 1912, duly registered,” etc.
It then deraigns the title of Mrs. Millawdon to the land, and alleges—
“that it, and its authors in title, * * * have been in open, actual, unequivocal .possession, as owners of the land, the timber upon which is in controversy herein, continuously, since the acquisition thereof by Charles le Sassier, more than a century and a half ago; and that respondent, in addition to the matters and things hereinabove set out, pleads the prescription of five, ten, and thirty years in bar of plaintiff’s demand.”
It then alleges the death of Mrs. Millawdon, calls her heirs in warranty, and prays *697that the demand of the plaintiff be rejected, and, further, in the eVent the court should render judgment against it in any sum that a similar judgment be rendered in its favor against said warrantors. Thereafter, by supplemental answer, defendant alleges that, after the filing of its original answer, it had learned—
“that the tract of land which plaintiff * * * attempts to describe * * * extends to the north, beyond the limits of the tract, the timber upon which your respondent purchased from Mrs. Millawdon, » * * and that the said plaintiff also claims a small portion of the timber which your respondent acquired from John '!>. Parker;”
—and Parker’s title is then deraigned, after which there is a prayer that he be called in warranty; but, it having been found on the trial that he had not been cited, that claim was abandoned. The heirs of Mrs. Millawdon filed an answer, adopting, in the main, the answer of the defendant, and praying that plaintiff’s suit be dismissed, or, in the event of a judgment against defendant, that the judgment against them and in favor of defendant be limited within $1,000, and further limited to a pro rata of that sum, as based upon the relative value of the timber on the land here in question as compared with that upon the entire tract included in the sale by Mrs. Millawdon. It will be observed that, whilst, the litigants all set up titles, neither of them prays for judgment thereon, their prayers in that respect relating exclusively to the moneyed judgment for damages, prayed for by plaintiff, as compensation for injury alleged to have resulted from an offense, or quasi offense, which had been completed before the suit was brought. Upon the day of the argument of the case defendant pleaded the prescription of one year.
Opinion.
[1] It appears from the record that, when this suit was brought, neither plaintiff nor defendant was informed as to the location of the lines' which constitute the boundaries between the land to which plaintiff asserts title and that which lies contiguous thereto, nor as to the particular tracts from which defendant had removed cypress timber. In the brief herein filed on the application for rehearing, counsel for plaintiff, after referring to certain testimony to the effect that “the lines were never run,” say: “It was for that reason both plaintiff and defendant had surveys Made, as, without a survey, neither side had real, positive, knowledge of what property the trees were cut on.” The plat of survey which the counsel had made and filed-.with the petition seems to have been intended merely to aid the estimator in arriving at the quantity and value of the timber which had been taken, but it conveys no idea whatever as to the relation the boundaries of the lot surveyed to those of the contiguous property, and the same thing may be said of the survey produced by defendant. We are therefore of opinion that the exception of vagueness was well founded, and should have been sustained, with leave to plaintiff to amend.
[2] 2. For the maintenance of an action of this character, howevgr, it was necessary that plaintiff should have alleged that he was in possession of the land from which the timber is said to have been taken, at the time of the taking, since the person in possession under a claim of title would alone have a standing to complain of' the disturbance of possession, unless, alleging title in himself, a plaintiff should also allege that the adverse possession (if such there were) had been terminated, either voluntarily or by judgment in his favor; and, so far from making those allegations, plaintiff herein alleges that defendant had entered into a contract with certain persons, whom he names, “wherein it appears that those parties sell to defendant all the timber standing and located on *699a larger tract of land, including your petitioner’s property,” and that “said defendant, being a possessor in bad faith, is liable to your petitioner,” etc. In other words, that defendant was in possession when it cut the timber, and, for aught that appears, was still in possession, under color of title, and plaintiff does not allege that he was in possession at the time of the cutting, or has since acquired possession. Article 49 of the Code of Practice declares that one who has had actual possession of an immovable for one year, quietly and without interruption, under a claim of title, thereby secures immunity from disturbance save by means of a direct attack upon the title upon which he relies, and that “it matters not whether he possesses in good or in bad faith, or even as a usurper, he shall, nevertheless, be entitled to his possessory action” (meaning an action whereby, upon showing that his possession has been disturbed within the preceding year, and after the expiration of a year during which his possession had been quiet and uninterrupted, he may, without showing title, obtain judgment quieting such disturbance). Even as against the lawful owner, the possessor is protected from unlawful disturbance of his possession, and may recover damages therefor. Nicol v. Railroad Co., 44 La. Ann. 816, 11 South. 34; Mott v. Hopper, 116 La. 629, 40 South. 921, 7 Ann. Cas. 768; Collins v. Dalton Clark Stave Co., Inc., 128 La. 250, 54 South. 788.
[3] The exception of no cause of action should, therefore, have been maintained. In view of the conclusion thus reached, we do not feel called upon to review the rulings of the trial court, either upon the plea of prescription or upon the merits of the case.
It is therefore ordered that the judgment heretofore handed down be set aside, in so far as it maintains the plea of prescription of one year, and instead that the exceptions of vagueness and no cause of action be now maintained, and, by reason of the maintenance of the exception last mentioned, that our former decree, in so far as it sets aside the judgment appealed from and dismisses plaintiff’s suit at his cost, be reinstated and made final.
LECHE, J., concurs in the decree.